Citation Nr: 1114745	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-30 511	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2009 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

A review of the claims files reveals that, although the February 2007 rating decision clearly reopened and then denied the Veteran's claim of entitlement to service connection for bilateral hearing loss on its merits, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in this claim.  If it is found that no new and material evidence has been submitted, the merits of the claim may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

The Board notes that the Veteran's appeal had originally included the issues of entitlement to service connection for hypertension and tinnitus; however, during the pendency of the appeal, the RO granted those benefits in a January 2011 rating decision.  Accordingly, the issues of entitlement to service connection for hypertension and tinnitus no longer remain in appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A November 1973 rating decision denied service connection for bilateral hearing loss on the basis that there was no evidence of a current disability.  The Veteran did not initiate an appeal of the adverse determination.

3.  The evidence received since the November 1973 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

4.  The Veteran's bilateral hearing loss clearly and unmistakably existed prior to service and did not permanently worsen or increase in severity beyond the natural progression during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).


2.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on a claim for Department of Veterans Affairs (VA) benefits.  The notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in November 2006 with regard to the claim to reopen his previously denied claim for service connection for bilateral hearing loss.  The November 2006 notice letter provided the Veteran with adequate notice regarding the specific basis for the prior November 1973 denial of his claim for service connection for bilateral hearing loss and what evidence would be necessary to substantiate the elements required to establish service connection for this disability.  The letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2006 VCAA notice was issued prior to the February 2007 rating decision from which the instant appeal arises.  The Board finds that, under the facts of this case, that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim prior to the initial decision.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  Moreover, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claim.  Therefore, the Board finds that any defect with respect to the content of the VCAA notice requirements for his claim is harmless error in this case.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records and private treatment records and VA examination reports are of record, as well as the Veteran's written contentions regarding the circumstances of his bilateral hearing loss, and these records were reviewed by both the RO and the Board in connection with the Veteran's claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the July 2007 VA audiological examination was not adequate because it appears that the audiologist failed to provide an opinion as to whether the Veteran's preexisting bilateral hearing loss was aggravated by his service.  However, as a result of the Board's December 2009 remand, the Board requested the Veteran be provided another VA audiological examination and that the examiner provide an opinion regarding whether any preexisting hearing loss was aggravated by the Veteran's active duty service.  The January 2011 VA audiological examination report shows that an audiologist reviewed the Veteran's claims file in conjunction with the examination and provided an opinion regarding whether the Veteran's preexisting bilateral hearing loss was aggravated by his service; the examiner supplied an explanation for her conclusions that was based in specific records in the claims file.  Therefore, the Board finds that this opinion provides an adequate basis for deciding the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for bilateral hearing loss.  The claim for service connection for bilateral hearing loss was originally denied in the November 1973 rating decision on the basis that there was no evidence of current bilateral hearing loss.  The Veteran did not appeal the determination.  Therefore, the November 1973 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2010). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence associated with the claims file subsequent to the November 1973 rating decision includes private treatment records and July 2007 and January 2011 VA audiological examination reports, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the November 1973 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  This evidence is certainly new, in that it was not previously of record.  The Board also finds the July 1973 private treatment record and the July 2007 and January 2011 VA examination reports to be material.  In this regard, the July 1973 private treatment record and the July 2007 and January 2011 VA examination reports show a current diagnosis of bilateral hearing loss.  The July 1973 treatment record also appears to indicate that the hearing loss had its onset during his active duty service.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  As such, the Board finds that this evidence provides a medical diagnosis indicating current bilateral hearing loss, and thus, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, these medical records raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  


Service Connection

Having determined that there is new and material evidence to reopen the claim, the Board must proceed to evaluate the merits of the claim.  As discussed above, the Veteran has been provided with appropriate notice and assistance in order to consider his claim on the merits. 

The Veteran and his representative contend that his current bilateral hearing loss was incurred in service as a result of his exposure to acoustic trauma.  Alternatively, he and his representative contend that he aggravated a preexisting bilateral hearing loss in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic disease of the nervous system).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  In this regard, temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Initially, the Board finds that the most probative evidence of record constitutes clear and unmistakable evidence that the Veteran's bilateral hearing loss existed prior to service entrance.  The Veteran denied any problems with his ears in an August 1965 medical history report, and the accompanying pre-induction medical examination report included an audiological evaluation, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-
-10
LEFT
0
-5
-5
-
-10

(Note:  The July 2007 VA examiner notes that these examination results, as well as those for the subsequent audiological evaluations in service used the International Standards Organization (ISO) standards.  

However, another audiological evaluation, conducted the day of his induction in November 1965, showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
20
50
LEFT
0
-5
0
45
35

The Board observes that the service treatment records show no relevant complaints, findings, treatment or diagnoses for bilateral hearing loss.  The Veteran's November1967 medical history report shows he denied any ear trouble or hearing loss.  His November 1967 separation examination report included an audiological evaluation showing pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
10
LEFT
0
5
5
-
10

Therefore, the Board finds that the evidence of record indicates that the Veteran's diagnosed bilateral hearing loss clearly and unmistakably existed prior to service.

Moreover, the Board finds that the record in this case contains clear and unmistakable evidence that the Veteran's preexisting bilateral hearing loss was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In this regard, his separation examination shows hearing in both ears was within normal limits.  The January 2011 VA examiner noted that the Veteran's reported tinnitus in service may have caused erroneous test results in the separation examination.  In any event, the January 2011 VA examiner notes that the audiometric testing in the July 1973 private treatment records, showed moderate to moderately severe high frequency sensorineural hearing loss beginning at 4000 Hz. that was stable when compared to the audiometric tests conducted at the time of the Veteran's service induction.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In reaching this conclusion, the Board finds the July 2007 and January 2011 VA audiologists' opinions more probative than the July 1973 private treatment record in which his physician indicates that the Veteran's was "the typical noise exposure type hearing test," and notes that he had been around helicopters in Vietnam and had no other history of noise exposure, as they provided detailed rationales for their opinions based on the medical evidence of record and addressed both whether the Veteran had a preexisting bilateral hearing loss, and whether any preexisting hearing loss may have been aggravated by his service.  In contrast, it is clear that the July 1973 private physician's opinion or conclusion was based upon the Veteran's reported history of the onset of bilateral hearing loss in service, which is not supported by contemporaneous service medical evidence of record.  A medical opinion, based on an inaccurate factual premise, has very limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he experienced acoustic trauma and bilateral hearing loss during his service.  Charles v. Principi, supra. (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

However, for the reasons noted above, the Board finds that the service audiological test results at the time of the August 1965 pre-induction examination, the November 1965 induction examination, and the November 1967 separation examination, combined with the initial postservice private hearing test results in July 1973 indicating no increase in severity since the induction examination results, and the July 2007 and January 2011 VA examiner's opinions, to be more probative than the Veteran's current assertions.  Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for bilateral hearing loss must be denied.

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


